Title: [From Thomas Jefferson to Benjamin Harrison, 26? December 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 26? Dec. 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1780, 1827 edn., p. 70 (26 Dec.): “The Speaker laid before the House a letter from the Governor, enclosing one to the Executive, respecting the seizure of salt, which were read and ordered to lie on the table.” Neither TJ’s letter nor its enclosure has been found.]
